
	
		I
		112th CONGRESS
		1st Session
		H. R. 2978
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2011
			Mr. Austin Scott of
			 Georgia (for himself, Mr.
			 Westmoreland, Mrs.
			 Blackburn, Mr. Nunnelee,
			 Mr. Wilson of South Carolina,
			 Mr. Mulvaney,
			 Mr. Long, Mr. Ross of Florida, Mr. Broun of Georgia,
			 Mr. Fleischmann,
			 Mrs. Ellmers,
			 Mr. Canseco,
			 Mr. Landry,
			 Mr. Duncan of South Carolina,
			 Mr. Flores,
			 Mr. Fleming,
			 Mr. Franks of Arizona,
			 Mr. Farenthold,
			 Mr. Crawford,
			 Mrs. Black,
			 Mr. Gingrey of Georgia,
			 Mr. Brooks,
			 Mrs. Roby,
			 Mr. Pitts,
			 Mr. Kingston,
			 Mr. Paul, and
			 Mr. Ribble) introduced the following
			 bill; which was referred to the Committee
			 on Education and the Workforce
		
		A BILL
		To amend the National Labor Relations Act to modify the
		  authority of the National Labor Relations Board with respect to rulemaking,
		  issuance of complaints, and authority over unfair labor
		  practices.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting American Jobs
			 Act.
		2.Amendments to the
			 National Labor Relations Act
			(a)Duties of the
			 General Counsel and Administrative Law JudgesThe National Labor Relations Act (29 U.S.C.
			 151 et seq.) is amended—
				(1)in section 3(d),
			 by striking and issuance of complaints under section 10, and in respect
			 of the prosecution of such complaints before the Board; and
				(2)in section 4(a),
			 by striking the fourth sentence.
				(b)Clarification of
			 the Board’s rulemaking authoritySection 6 of such Act (29 U.S.C. 156) is
			 amended by adding at the end the following: Such rulemaking authority
			 shall be limited to rules concerning the internal functions of the Board and
			 the Board is prohibited from promulgating rules that affect the substantive
			 rights of any person, employer, employee, or labor
			 organization..
			(c)Investigatory
			 power and Adjudicatory Authority Over Unfair Labor Practice
			 AllegationsSection 10 of
			 such Act (29 U.S.C. 60) is amended—
				(1)in subsection (a)—
					(A)by striking
			 prevent any person from engaging in and inserting
			 investigate; and
					(B)by striking
			 This power shall and all that follows through the end of the
			 subsection;
					(2)in subsection
			 (b)—
					(A)by striking
			 Whenever it is charged and inserting Whenever it
			 appears;
					(B)by striking
			 or is engaging in and inserting , is engaging in, or is
			 about to engage in;
					(C)by striking
			 the Board, or any agent and all that follows through
			 Provided, That no complaint shall be issued and
			 inserting the aggrieved party may bring a civil action for such relief
			 (including injunctions) as may be appropriate. Any such action may be brought
			 in the district court of the United States where the violation occurred, or at
			 the option of the parties, in the United States District Court for the District
			 of Columbia. No civil action may be brought;
					(D)by striking
			 charge with the Board and the service of a copy thereof upon the person
			 against whom such charge is made and insert civil
			 action; and
					(E)by striking Any such complaint may
			 be amendment and all that follows through Any such proceeding
			 shall, so far as practicable, and insert Any such proceeding
			 shall;
					(3)by striking
			 subsections (c) through (k) and redesignating subsection (l) as subsection (c);
			 and
				(4)in subsection (c)
			 (as so redesignated)—
					(A)by striking
			 Whenever it is charged and inserting Whenever it is
			 alleged;
					(B)in the first
			 sentence, by striking charge both places it appears and
			 inserting allegation; and
					(C)by striking
			 and that a complaint should issue, he shall and all that follows
			 through the end of the subsection and inserting , the officer or
			 regional attorney shall, on behalf of the Board, submit a written summary of
			 the findings to all parties involved in the alleged unfair labor
			 practice..
					3.RegulationsNot later than 6 months after the date of
			 the enactment of this Act, the National Labor Relations Board shall review and
			 revise all regulations promulgated before such date to implement the amendments
			 made by this Act.
		
